Citation Nr: 1103311	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a fracture of the transverse process of the L4 lumbar 
vertebra with associated lumbar strain, for the appellate period 
prior to May 17, 2007.

2.  Entitlement to a disability rating in excess of 20 percent 
for a fracture of the transverse process of the L4 lumbar 
vertebra with associated lumbar strain, as of May 17, 2007.

3.  Entitlement to a compensable disability rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, 
and from September 1990 to June 1991.  He had additional service 
in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's January 2007 
claim for a compensable rating for his service-connected 
bilateral hearing loss.  This matter also comes to the Board on 
appeal from a July 2006 rating decision issued by the VA RO in 
Nashville, Tennessee, which denied the Veteran's claim seeking a 
disability rating in excess of 10 for a fracture of the 
transverse process of the L4 lumbar vertebra with associated 
lumbar strain.  During the appeal period, in a September 2007 
rating decision, the RO granted a higher rating for the service-
connected fracture of the transverse process of the L4 lumbar 
vertebra with associated lumbar strain.  The RO increased the 
Veteran's disability rating from 10 percent to 20 percent as of 
May 17, 2007.  As this rating does not represent the highest 
possible benefit, this issue has remained in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to a disability rating in excess of 20 
percent for a fracture of the transverse process of the L4 lumbar 
vertebra with associated lumbar strain as of May 17, 2007, and 
entitlement to a compensable disability rating for bilateral 
hearing loss, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

Prior to May 17, 2007, the Veteran's fracture of the transverse 
process of the L4 lumbar vertebra with associated lumbar strain 
is characterized by lumbar spine flexion to 80 degrees, combined 
range of motion of the thoracolumbar spine of 225 degrees, and 
localized tenderness.  


CONCLUSION OF LAW

Prior to May 17, 2007, the criteria for a rating in excess of 10 
percent for a fracture of the transverse process of the L4 lumbar 
vertebra with associated lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2006 letter, provided to the Veteran before the July 2006 
rating decision, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claims.

The United States Court of Appeals for Veterans Claims (Court) 
has issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective date 
of an award.  The Veteran was provided with such notice in May 
2006, prior to the initial rating decision in July 2006.

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and Social Security Administration (SSA) 
records have been obtained.  Golz v. Shinseki, 590 F.3d 1317, 
1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation which is 
due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the VA Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Analysis:  A Disability Rating in Excess of 10 Percent for a 
Fracture of the Transverse Process of the L4 Lumbar Vertebra with 
associated Lumbar Strain, for the Appellate Period Prior to May 
17, 2007

Pursuant to the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent disability rating applies where the 
Veteran has forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent disability rating applies where the Veteran has 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or, the combined range of 
motion of the cervical spine is not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent disability rating applies where the Veteran has 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  Neurological conditions are rated 
under 38 C.F.R. § 4.124a.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent disability rating 
applies where the Veteran has incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 60 percent disability rating applies where 
the Veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires (1) bed rest 
prescribed by a physician, and (2) treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

In his April 2006 claim, the Veteran requested a higher rating 
for his service-connected spine disorder.  He alleged that his 
condition was much worse, that his pain was "severe," and that 
he felt extreme pressure on his back most of the time.  

VA provided the Veteran with a Compensation and Pension (C&P) 
examination of his spine in July 2006.  The examiner did not have 
the claims file available for review, but did review the 
Veteran's VA treatment records.  The Veteran reported having 
lower back pain at the L5-S1 level, paraspinal area.  He stated 
that his back pain radiates down to the buttocks, more to the 
right buttock, and occasionally down to the right thigh, but not 
to his lower legs.  The Veteran also stated that he experiences 
some stiffness of the lower back, especially in weather changes.  
The Veteran reported that he avoids heavy lifting and long 
walking, but that he can walk without a cane, lumbar brace, or 
other assistive device.  The Veteran stated that he is able to 
perform his job as a glass inspector; he noted that he had missed 
about 10 days of work due to his back disorder.  The Veteran also 
reported that he is able to perform his daily activities.  On 
range of motion (ROM) testing, the VA examiner found that the 
Veteran had forward flexion to 80 degrees, with pain at 80 
degrees; extension to 30 degrees, with pain at 25 degrees; right 
and left lateral flexion to 30 degrees, without pain; and right 
and left lateral rotation to 30 degrees, without pain.  The 
Veteran's combined range of motion of his thoracolumbar spine was 
thus 225 degrees.  The Veteran's lower back was tender at the L5-
S1 paraspinal area, but had no effusion, erythematous change, 
muscle atrophy, or muscle spasm.  The Veteran had no fatigue, 
incoordination, lack of endurance, or additional loss of motion 
by pain upon repetitive use.  On neurological testing, the VA 
examiner found that the Veteran's sensation of the lower 
extremities was normal.  Motor examination showed no muscle 
atrophy or weakness.  The Veteran's reflexes were normal 
bilaterally.  Lasegue's Sign was negative, indicating no lumbar 
radiculopathy.  Examination of the spine showed no fixed 
deformities.  The musculature of the Veteran's back was normal.  
The Veteran reported having no episodes of incapacitation in the 
last 12 months.  The examiner found that x-ray testing of the 
lumbosacral spine revealed mild osteophytic spurring of the L2 
through S1, mild joint space narrowing at the L5-S1, no chronic 
compression condition; and osteophytic spurring indicating 
degenerative change.  The VA examiner diagnosed the Veteran with 
status post lumbar strain, degenerative change of the lumbosacral 
spine by x-ray, with residual pain and limitation of motion, and 
no lumbar radiculopathy.

In February 2007, the Veteran submitted two letters, one from a 
friend and one from the nurse where the Veteran is employed, in 
which both indicated that the Veteran has noticeable back pain.

A VA radiologist administered an additional x-ray of the 
Veteran's lumbosacral spine in April 2007, and determined that 
the Veteran had age-related multi-level degenerative bony disc 
disease without evidence of fracture, subluxation, bone 
destruction, soft tissue abnormality, or spondylolysis.

The Board finds that the evidence of record supports a 
continuance of the 10 percent rating for the appellate period 
prior to May 17, 2007, because during that time the Veteran had 
lumbar spine flexion to 80 degrees, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, and localized tenderness, as the VA examiner 
determined in July 2006.  A higher evaluation is not warranted 
for the appellate period prior to May 17, 2007 because the 
Veteran did not have a qualifying cervical spine disorder; 
forward flexion of the thoracolumbar spine to 60 degrees or less; 
a combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis 
of any kind.

A rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is inapplicable 
throughout the entire appellate period because there is no 
evidence that the Veteran had a period of at least four weeks 
over a twelve month span of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by a 
physician and treatment by a physician.  As noted above, the July 
2006 VA examiner recorded that the Veteran reported having no 
episodes of incapacitation in the last 12 months.

A separate rating for a neurological disorder is not for 
application because the July 2006 VA examiner determined that the 
Veteran has no lumbar radiculopathy, and objective testing of his 
lower extremities and reflexes showed that they were normal.  
38 C.F.R. §§ 4.71a, 4.124a.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca, 8 
Vet. App. 202 (1995).  Even with consideration of pain on 
movement, the Veteran's service-connected disorder does not fall 
within the criteria warranting a higher evaluation than described 
above.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 
(2007), the Board has considered whether further staged ratings 
are appropriate; however, in the present case, no further staged 
ratings are warranted by the Veteran's symptomatology.

The Board has reviewed the Veteran's SSA records, which show that 
he was awarded SSA disability benefits for a combination of his 
diabetes mellitus, osteoarthrosis and allied disorders, lumbar 
degenerative disc disease, and left carpal tunnel syndrome as of 
December 13, 2006, the date on which he ceased employment.  The 
Veteran's lumbar spine disability is the only disorder among 
those for which he is in receipt of service-connection.  
Furthermore, the Board has already considered all medical 
evidence contained in the Veteran's SSA records that is pertinent 
to his service-connected lumbar spine disability during the 
appellate period prior to May 17, 2007.  That evidence, as 
recounted above, does not reasonably raise the issue of whether 
the Veteran is unemployable by reason of his service-connected 
disabilities during the appellate period prior to May 17, 2007.  
Therefore, the Board finds that separate consideration of the 
Veteran's claim under Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009) is inapplicable.

The Board has considered the issue of whether the Veteran's 
fracture of the transverse process of the L4 lumbar vertebra with 
associated lumbar strain, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor 
for extra-schedular consideration is that there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the Rating Schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
Rating Schedule.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the Rating Schedule, the assigned schedular evaluation is 
adequate.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a higher 
rating.  Accordingly, the claim for an increased rating for the 
appellate period prior to May 17, 2007 is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

For the appellate period prior to May 27, 2007, a disability 
rating in excess of 10 percent for a fracture of the transverse 
process of the L4 lumbar vertebra with associated lumbar strain 
is denied.




REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for entitlement to a disability rating in 
excess of 20 percent for a fracture of the transverse process of 
the L4 lumbar vertebra with associated lumbar strain as of May 
17, 2007, and entitlement to a compensable disability rating for 
bilateral hearing loss.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board notes that the Veteran's most recent VA examinations 
for his service-connected fracture of the transverse process of 
the L4 lumbar vertebra with associated lumbar strain, and his 
service-connected bilateral hearing loss, were provided in August 
2008.  In light of the more than two years and four months since 
the Veteran's last VA examinations for those disorders, he should 
be scheduled for new VA examinations to ascertain the degree of 
disability currently associated therewith.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) (the passage of time alone, without an allegation of 
worsening, does not warrant a new examination).  The Veteran's 
representative alleged worsening as to both issues in a December 
2010 statement.  The Veteran has also provided extensive 
documentation of his observations of his back symptoms.

On remand, the Agency of Original Jurisdiction (AOJ) is asked to 
obtain all of the medical records showing treatment for the 
Veteran's service-connected fracture of the transverse process of 
the L4 lumbar vertebra with associated lumbar strain, and his 
service-connected bilateral hearing loss, since August 2008, 
which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated or evaluated 
him for his service-connected fracture of the 
transverse process of the L4 lumbar vertebra 
with associated lumbar strain, and for his 
service-connected bilateral hearing loss, 
since August 2008, and attempt to obtain 
records from each health care provider that 
he identifies who might have available 
records, if not already in the claims file.  
If records are unavailable and future 
attempts to retrieve the records would be 
futile, notations to that effect should be 
made in the claims folder.

2.  After completion of the above, schedule 
the Veteran for orthopedic/neurological 
examination, by an appropriate specialist, to 
determine the nature, extent and severity of 
his service-connected fracture of the 
transverse process of the L4 lumbar vertebra 
with associated lumbar strain.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection with 
the examination, and the examiner's report 
should so indicate.

The orthopedic examiner is to assess the 
nature and severity of the Veteran's spine 
disability in accordance with the latest 
Automated Medical Information Exchange (AMIE) 
worksheet for rating disabilities of the 
spine.  All indicated tests and studies, to 
include range of motion and X-rays, should be 
undertaken.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional loss 
associated with the spine disability due to 
more or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, pain on 
pressure or manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the spine, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

Further, the examination report should 
include a discussion of whether the Veteran 
has incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) requiring 
bed rest prescribed by a physician and 
treatment by a physician.

If there is evidence of any objective 
neurological abnormality associated with the 
Veteran's service-connected spine disability, 
such as radiculopathy affecting the lower 
extremities, the examiner should identify 
this abnormality and comment on its severity.  
Specifically, the examiner should discuss the 
severity of any associated radiculopathy 
which may be found and ascertain whether it 
more closely resembles a mild incomplete 
paralysis, a moderate incomplete paralysis, a 
moderately severe incomplete paralysis or a 
severe incomplete paralysis.  The examiner 
should also describe any other neurological 
manifestations which may be present.

The examiner should also include a statement 
as to the effect of the Veteran's spine 
disorder on his occupational functioning and 
daily activities.

The rationale for any opinions and all 
clinical findings should be given in detail.  
If it is not possible to provide an opinion 
without resulting to mere speculation, the 
examiner should state the reason(s) why.

3.  After completion of Part 1, above, 
schedule the Veteran for an audiological 
evaluation, by an appropriate specialist, to 
determine the current severity of his 
service-connected bilateral hearing loss.  
The claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
examiner's report should so indicate.

All tests and studies, to include pure tone 
threshold testing and the Maryland Consonant-
Vowel Nucleus-Consonant (CNC) speech 
audiometric test, should be performed.  The 
examiner should include a statement as to the 
effect of the Veteran's bilateral hearing 
loss on his occupational functioning and 
daily activities.

The rationale for any opinions and all 
clinical findings should be given in detail.  
If it is not possible to provide an opinion 
without resulting to mere speculation, the 
examiner should state the reason(s) why.

4.  After completion of the above, the AOJ 
should readjudicate the claims for a 
disability rating in excess of 20 percent for 
a fracture of the transverse process of the 
L4 lumbar vertebra with associated lumbar 
strain as of May 17, 2007, and entitlement to 
a compensable disability rating for bilateral 
hearing loss.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


